Citation Nr: 0832276	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a menstrual disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from April 1985 to December 
1991, which included service in the Southwest Asia Theater of 
Operations during the Persian Gulf War from November 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefits sought on 
appeal.  In July 2005, and January 2007, the Board returned 
the claim for additional development, and the case has been 
returned to the Board for final appellate review.



FINDING OF FACT

The veteran does not have an undiagnosed disability 
manifested by a menstrual disorder and her polycystic ovary 
syndrome is shouwn to be causally or etiologically related to 
her service.  



CONCLUSION OF LAW

Polycystic ovary syndrome, and a disability manifested by 
menstrual signs or symptoms, was not incurred in or 
aggravated by the veteran's active service, nor may a 
disability manifested by menstrual signs or symptoms be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.317 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran claims that she is entitled to service connection 
for a menstrual disorder, to include as due to an undiagnosed 
illness.  In August 2000, she filed her claim.  In November 
2000, the RO denied the claim.  The veteran has appealed.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).  

The veteran's service medical records show that between 1985 
and 1991, she received several treatments for complaints that 
included abdominal pain, with other symptoms that included 
vomiting, diarrhea, nausea, and/or burning upon urination.  
The assessments included RLQ [right lower quadrant] 
pain/ovulation pain vs. smooth muscle spasm, viral syndrome, 
UTI [urinary tract infection], and vaginal monilia.  A 
February 1986 PAP smear [Papanicolaou test] was within normal 
limits.  An April 1986 gynecologic cytology report notes that 
a physical examination was within normal limits, and that the 
results were negative.  An August 1985 treatment report 
indicates that she was not taking birth control pills, and 
multiple reports dated between October 1985 and July 1991, 
indicate that she was not currently taking any medications.  
A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical evidence, dated between 1993 and 2008.  
This evidence includes VA progress notes, dated between 1995 
and 2007, which show that beginning in 1995, the veteran 
complained of an irregular menstrual flow.  Her treatment 
included birth control pills.  A number of these reports note 
secondary amenorrhea, and obesity.  This evidence shows that 
beginning in 2000, she was repeatedly noted to have 
polycystic ovary syndrome.  

A VA Persian Gulf Protocol examination report, dated in March 
2005, notes complaints of abnormal menses, and a history of 
an ovarian cyst.  There was no relevant diagnosis.  

A VA examination report, dated in September 2005, shows that 
the veteran asserted that her menses ceased upon her return 
from the Persian Gulf, and that after service she was treated 
with birth control pills, and a progesterone challenge test, 
but that she did not get any results.  The examiner 
essentially stated that the veteran had secondary amenorrhea 
of undetermined cause, and that it was impossible to say 
whether it was due her service in the Persian Gulf, or was a 
manifestation of an undiagnosed illness due to her service, 
noting, in part, that the veteran's C-file was not available 
for review.  

A VA ultrasound test report, dated in November 2005, notes 
that a follicular cyst was present, but that the multiple 
cysts seen on prior examination in April 2000 were not 
apparent.  The impression was normal pelvic ultrasound with 
bilateral follicular cysts and a small fibroid seen in the 
fundus of the uterus.  

A VA opinion, dated in May 2007, shows that the veteran 
asserted that her menses had ceased upon her return from the 
Persian Gulf, and that she was concerned that this may be 
related to an inservice anthrax immunization, and/or exposure 
to toxins/chemicals during her service.  The conclusion was 
that it was doubtful that any exposure caused her absence of 
menstrual cycles or amenorrhea, citing her history of an 
appropriate work-up and clinical evidence of polycystic 
ovarian syndrome.  It was indicated that the veteran's C-file 
had been reviewed.  

In March 2008, the RO requested an independent medical 
expert's ("IME") opinion.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2007).  

In May 2008, an opinion was received from L.U., M.D., dated 
in April 2008.  He indicated that he was an assistant 
professor in the field of reproductive endocrinology and 
infertility.  In this opinion, Dr. L.U. indicated that he had 
reviewed the veteran's C-file.  He states the following: the 
veteran's diagnosis is polycystic ovary syndrome.  This 
diagnosis is consistent with her history, and this diagnosis 
is supported by documented multiple lab tests, ultrasound 
testing, and gonadotropin testing.  Her obesity is a 
suggestive factor.  Reports indicate that she was taking 
birth control between 1986 and 1991.  Any symptoms during 
service would have been masked by use of birth control pills, 
and would have been unmasked upon cessation of birth control 
in 1991.  There is no evidence of ovarian failure, which 
would have been the most likely consequence of exposure to 
environmental gonadotoxins.  Her symptoms of a menstrual 
disorder are related to polycystic ovary syndrome and not to 
an undiagnosed illness.  Dr. L.U. concluded that it is not at 
least as likely as not that her condition of menstrual 
irregularities is related to an undiagnosed illness or 
chemical exposure, although he stated that "it would be 
impossible to completely rule out the possibility of 
gonadotoxin exposure affecting ovarian function" without 
knowing the exact chemicals to which she was exposed.  

A letter from the Office of the Secretary of Defense, dated 
in December 2000, indicates that the veteran may have been 
exposed to "very low levels of chemical agent for a brief 
period of time (less than three days)."  

The Board first notes that VA progress notes show that she 
has given a contradictory history of menstrual symptoms.  See 
e.g., VA progress notes, dated in August and September of 
1995 (noting a one-year history of symptoms); May 1997 
(symptoms beginning in 1993); May 2000 (symptoms beginning in 
1991).  Given the foregoing, she is found not to be a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19-20 (1991).

The Board finds that the claim must be denied.  With regard 
to the possibility of service connection on a direct basis, 
the veteran's service medical records show several treatments 
for abdominal pain, but that these complaints usually were 
accompanied by complaints of such symptoms as nausea, 
vomiting, or burning upon urination.  They do not show that 
she was ever diagnosed with a menstrual disorder during 
service.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303(a).  

As for the post-service medical evidence, the earliest 
medical evidence of a menstrual disorder is found in the VA 
progress notes, dated in 1995.  This is over three years 
after separation from service, and this period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence of a nexus between a menstrual disorder, 
to include polycystic ovary syndrome, and the veteran's 
service.  See 38 C.F.R. § 3.303(d).  In this regard, the May 
2007 VA opinion, and Dr. L.U.'s April 2008 opinion, both 
weigh against the claim.  Of particular note, the Board has 
considered that Dr. L.U.'s opinion states that, "it would be 
impossible to completely rule out the possibility" that her 
menstrual irregularities were related to chemical exposure.  
However, this is not the applicable burden of proof.  See 
38 U.S.C.A. § 50107(b).  Furthermore, this comment must be 
read together with his preceding statement, that "it is not 
as least as likely as not" that her condition of menstrual 
irregularities is related to chemical exposure during 
service.  The Board therefore finds that when this opinion is 
read in context, it clearly weighs against the claim.  See 
Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words).  In 
summary, the evidence does not show that the veteran has a 
menstrual disorder, to include polycystic ovary syndrome, 
that is related to her service, and that the claim must be 
denied.  Id.    

With regard to the application of 38 C.F.R. § 3.317, as 
previously noted, the veteran has been determined to have 
polycystic ovary syndrome, and there is no competent evidence 
to show that the veteran has a menstrual disorder due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  She therefore is not shown to have a 
"qualifying chronic disability" involving the claimed 
symptom.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to service connection 
for a menstrual disorder must be denied on any basis.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated for a menstrual disorder 
during active duty service, and that her current menstrual 
symptoms are due to polycystic ovary syndrome, and that her 
polycystic ovary syndrome was not caused or aggravated by her 
service), the Board finds that the medical evidence outweighs 
the veteran's contention that she has menstrual symptoms that 
are related to her service.  

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
veteran's statements, both providing evidence against the 
claim, indicating a disorder that has no connection to 
service.     


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in February 2007, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  

The February 2007 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, the RO's November 2000 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred. Id. Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The February 2007 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the February 2007 letter was sent, the 
case was readjudicated and in December 2007, and June 2008, 
Supplemental Statements of the Case were provided to the 
appellant.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (holding a Statement of the Case that complies with 
all applicable due process and notification requirements 
constitutes a readjudicated decision).  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notice.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in the December 2007 and June 2008 Supplemental 
Statements of the Case, and in any event, as the claim has 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records.  The veteran has been afforded an 
examination, and etiological opinions have been obtained, to 
include an independent medical expert's opinion.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2007).  

On a factual basis, this claim must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against this claim.  Therefore, there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a menstrual disorder, to include as 
due to an undiagnosed illness, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


